Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT


BY AND BETWEEN


NEW FRONTIER ENERGY, INC.


(Seller)


EMERALD GRB LLC


(Buyer)


AND


EMERALD OIL AND GAS NL




Dated April 29, 2011






 
 

--------------------------------------------------------------------------------

 


 
ARTICLE 1 PURCHASE AND SALE
 1    1.1
Purchase and Sale
 1    1.2
Effective Time
 1    1.3
Assets
 1        
ARTICLE 2 Consideration
 3    2.1
Consideration
 3    2.2
Allocation of the Consideration
 3        
ARTICLE 3 BUYER’S INSPECTION
 3    3.1
On-Site Inspection
 3        
ARTICLE 4 TITLE MATTERS
 4    4.1
Seller’s Right to Cure
 4    4.2
Preferential Purchase Rights and Consents
 4        
ARTICLE 5 ENVIRONMENTAL MATTERS
 5    5.1
Definitions
 5    5.2
Environmental Defect Notice
 6    5.3
Environmental Defect Remedies
 7    5.4
Environmental Liabilities and Obligations.
 7        
ARTICLE 6 SELLER’S REPRESENTATIONS AND WARRANTIES
 7    6.1
Status
 7    6.2
Power
 8    6.3
Authorization and Enforceability
 8    6.4
No Liens
 8    6.5
Liability for Brokers’ Fees
 8    6.6
No Bankruptcy
 8    6.7
Litigation
 8    6.8
Material Agreements
 9    6.9
Audits
 9    6.10
Judgments
 9    6.11
Compliance with Law
 9    6.12
Lease Status/Rentals/Royalties
 9    6.13
Hedging
 10    6.14
Gas Imbalances
 10    6.15
Wells and Plugging Obligations
 10    6.16
Accuracy of the Records
 10    6.17
Tax Partnership
 11    6.18
Production Taxes
 11    6.19
Slater Dome Gathering LLLP
 11

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

   6.20
Environmental Representation and Warranty
 11    6.21
Purchase Entirely for Own Account
 12    6.22
Restricted Securities
 12    6.23
Disclosure of Information
 12    6.24
Legends
 12    6.25
Accredited Investor; Sophistication
 13    6.26
No Recommendation
 13        
ARTICLE 7 BUYER’S AND EMERALD AUSTRALIA’S REPRESENTATIONS AND WARRANTIES
 13    7.1
Organization and Standing
 13    7.2
Power
 14    7.3
Authorization and Enforceability
 14    7.4
Liability for Brokers’ Fees
 14    7.5
Litigation
 14    7.6
Financial Resources
 14    7.7
Buyer’s Evaluation
 14    7.8
Purchase Shares are Unencumbered and Free Trading in Australia
 14        
ARTICLE 8 COVENANTS AND AGREEMENTS
 15    8.1
Covenants and Agreements of Seller
 15    8.2
Covenants and Agreements of Buyer
 16    8.3
Covenants and Agreements of the Parties
 16         ARTICLE 9 TAX MATTERS  17    9.1
Definitions
 17    9.2
Tax Reports and Returns
 17        
ARTICLE 10 CONDITIONS PRECEDENT TO CLOSING
 17    10.1
Seller’s Conditions
 17    10.2
Buyer’s Conditions
 18        
ARTICLE 11 RIGHT OF TERMINATION
 18    11.1
Termination
 18    11.2
Liabilities Upon Termination
 19        19
ARTICLE 12 CLOSING
     12.1
Closing
 19    12.2
Closing Obligations
 19        
ARTICLE 13 POST-CLOSING OBLIGATIONS
 20    13.1
Opinion Letter
 20    13.2
Records
 20    13.3
Further Assurances
 20    13.4
Defense of Existing Claims
 20    13.5
Tax Returns for Acquired Partnership
 20

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 14 ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION;
DISCLAIMERS
 21    14.1
Buyer’s Assumption of Liabilities and Obligations
 21    14.2
Seller’s Retention of Liabilities and Obligations
 21    14.3
Indemnification
 21    14.4
Procedure
 22    14.5
No Insurance; Subrogation
 23    14.6
Reservation as to Non-Parties
 23    14.7
Disclaimers
 23        
ARTICLE 15 MISCELLANEOUS
 24    15.1
Schedules
 24    15.2
Expenses
 24    15.3
Notices
 24    15.4
Amendments
 25    15.5
Headings
 25    15.6
Counterparts/Fax Signatures
 25    15.7
References
 25    15.8
Governing Law
 25    15.9
Entire Agreement
 25    15.10
Binding Effect
 26    15.11
Survival of Warranties, Representations and Covenants
 26    15.12
No Third-Party Beneficiaries
 26    15.13
Arbitration
 26





 
 

--------------------------------------------------------------------------------

 








List of Exhibits
 
Exhibit A
Leases

Exhibit B
Wells

Exhibit C
Material Agreements

Exhibit D
Escrow Agreement

Exhibit E
Form of Declaration for Removal of Legend

Exhibit F
Form of Assignment, Bill of Sale and Conveyance

Exhibit G
Put Option Deed



 
 
 


 
List of Schedules
 
Schedule 2.2
Allocated Values

Schedule 4.2
Consents and Preferential Rights

Schedule 6.4
Liens

Schedule 6.7
Pending or Threatened Litigation

Schedule 6.8
Defaults Under Material Agreements

Schedule 6.11
Notices of Non-Compliance

Schedule 6.12
Lease Rentals and Royalties

Schedule 6.13
Hedging Contracts

Schedule 6.15
Plugging Obligations

Schedule 6.17
Tax Partnerships

Schedule 6.18
Production Taxes

Schedule 6.19
Slater Dome Gathering, LLLP Partnership Interests









 
 

--------------------------------------------------------------------------------

 




PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (the “Agreement”), is dated this 29th day of
April, 2011, by and among New Frontier Energy, Inc., a Colorado corporation
(“Seller”), whose address is 1801 Broadway, Suite 920, Denver, Colorado 80202,
Emerald GRB LLC, a Colorado limited liability company (“Buyer”), whose address
is c/o Davis Graham & Stubbs LLP, 1550 17th Street, Suite 500, Denver, Colorado
80202, and Emerald Oil and Gas NL, an Australian limited company (“Emerald
Australia”), whose address is 12 Parliament Place, West Perth, Western Australia
6005.  Seller, Buyer and Emerald are sometimes individually referred to herein
as a “Party” or collectively as the “Parties”.
 
RECITALS
 
WHEREAS, Seller owns certain oil and gas leases located in Routt and Moffat
Counties, Colorado, and Carbon and Sweetwater Counties, Wyoming, and associated
assets as more fully described in Section 1.3 (the “Assets”);
 
WHEREAS, Seller desires to sell and Buyer desires to purchase all of Seller’s
interest in the Assets upon the terms and conditions set forth in this
Agreement;
 
NOW WHEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
1.1  Purchase and Sale.  Subject to the terms and conditions of this Agreement,
Buyer agrees to purchase from Seller and Seller agrees to sell, assign and
deliver to Buyer, all of Seller’s right, title and interest in the Assets for
the consideration specified in Article 2.
 
1.2  Effective Time.  Subject to the satisfaction of the conditions precedent
set forth in Article 10, the purchase and sale of the Assets shall be effective
as of April 1, 2011, at 7:00 a.m. Mountain Time (the “Effective Time”).
 
1.3  Assets.  As used herein, the term “Assets” refers to all of Seller’s right,
title and interest in and to the following as of the Effective Time:
 
(a)  The oil and gas leases and all other leasehold interests, including all
leasehold estates, mineral interests, royalty interests, overriding royalty
interests, net profits interests, or similar interests, covering lands located
in Routt and Moffat Counties, Colorado, and Carbon and Sweetwater Counties,
Wyoming (“Lands”), including but not limited to the oil and gas leases described
in Exhibit A, and the lands covered thereby or lands pooled or unitized
therewith (the “Leases”);
 
(b)  The oil, gas, casinghead gas, coalbed methane, condensate and other gaseous
and liquid hydrocarbons or any combination thereof, sulphur extracted from
hydrocarbons and all other lease substances under the Leases (“Hydrocarbons”)
that may be produced and saved under the Leases;
 
 
1
 
 

--------------------------------------------------------------------------------

 
(c)  The oil, gas, water or injection wells located on the Lands, whether
producing, shut-in, or temporarily abandoned, specifically described in
Exhibit B (the “Wells”);
 
(d)  The unitization, pooling and communitization agreements, declarations,
orders, and the units created thereby relating to the properties and interests
described in Subsections 1.3(a) through (c) and to the production of
Hydrocarbons, if any, attributable to said properties and interests;
 
(e)  All equipment, machinery, fixtures and other tangible personal property and
improvements located on or used or held for use solely in connection with the
operation of the interests described in Subsections 1.3(a) through (d) including
any wells, tanks, boilers, buildings, fixtures, injection facilities, saltwater
disposal facilities, compression facilities, pumping units and engines,
platforms, flow lines, pipelines, gathering systems, gas and oil treating
facilities, machinery, power lines, utility lines, roads, and other
appurtenances, improvements and facilities (the “Equipment”);
 
(f)  All surface leases, permits, rights-of-way, licenses, easements and other
surface rights agreements used in connection with the production, gathering,
treatment, processing, storing, sale or disposal of Hydrocarbons or produced
water from the interests described in Subsections 1.3(a) through (e) (“Surface
Contracts”);
 
(g)  The sales or purchase contracts, operating agreements, exploration
agreements, development agreements, balancing agreements, farmout agreements
(including that certain Participation Agreement dated on or about August 10,
2009, by and between Entek GRB, LLC and Seller), service agreements,
transportation, processing, treatment or gathering agreements, equipment leases
and other contracts listed on Exhibit C (the “Contracts”);
 
(h)  All of Seller’s limited partnership and general partnership interests in
Slater Dome Gathering, LLLP (the “Acquired Partnership”);
 
(i)  Any causes of action, claims, rights indemnities or defenses with respect
to the properties and interests described in Subsections 1.3(a) through (h),
whether arising before or after the Effective Time, including but not limited to
(i) Seller’s claims against Slaterdome Gas, Inc. (“Slaterdome”) in Case No.
2010CV65 filed in the District Court of Moffat County, Colorado; and (ii)
Seller’s claims against Slaterdome in Case No. CV-10-202 filed in the District
Court of Carbon County, Wyoming (the “Existing Claims”);
 
(j)  All trade credits, account receivables, note receivables and other
receivables attributable to the amounts owed to Seller pursuant to (i) that
certain Joint Operating Agreement dated February 28, 2003, by and among
Slaterdome, Cedar Ridge LLC, and Skyline Resources, Inc., covering the Fly Creek
Prospect in Carbon County, Wyoming and Moffat County, Colorado, or (ii) that
certain Limited Liability Limited Partnership Agreement of Slater Dome
Gathering, LLLP dated April 5, 2005 executed by Natural Resource Group
Gathering, LLC, as General Partner (the “Acquired Partnership Agreement”).
 
2
 
 

--------------------------------------------------------------------------------

 
(k)  To the extent transferable and in Seller’s possession, all the files,
records, and data relating to the items described in Subsections (a) through (j)
above (the “Records”), which Records shall include, without limitation, (i)
lease records, well records, division order records, title records (including
abstracts of title, title opinions and memoranda, and title curative documents),
correspondence, and maps; (ii) engineering records, geological and geophysical
data (including seismic data), electronic data files, technical evaluations and
interpretive data, production records, electric logs, core data, pressure data,
decline curves, graphical production curves, and reserve reports; (iii)
appraisals and accounting records; (iv) all partnership, financial, income, tax
and legal books, records and files relating to the Acquired Partnership; and (v)
all records and files relating to the Existing Claims.
 
ARTICLE 2
CONSIDERATION
 
2.1  Consideration.  Subject to the other terms and conditions of this
Agreement, in consideration for the Assets Buyer shall pay a purchase price (the
“Purchase Price”) to be comprised of the following:  (i) 125,000,000 shares of
common stock of Emerald Australia (the “Purchase Shares”); and (ii) cash, in
immediately available funds, in an amount equal to fifteen million United States
Dollars (USD $15,000,000) reduced by the US Dollar value of five million
Australian Dollars (AUD $5,000,000) based upon the mid-market closing exchange
rate as published by Wall Street Journal on the day prior to Closing (the “Cash
Component”).  Buyer previously deposited ten million United States Dollars (USD
$10,000,000), together with all documentation necessary for Emerald Australia to
issue the Purchase Shares to the Seller at Closing, into escrow (the “Escrow”)
with Davidson & Shear, LLC (“Escrow Agent”) according to the terms and
conditions of the escrow agreement attached hereto as Exhibit D (the “Escrow
Agreement”).
 
2.2  Allocation of the Consideration.  Buyer and Seller have agreed upon an
allocation of the Purchase Price among each of the Assets (the “Allocated
Value”), in compliance with the principles of Section 1060 of the Code and the
regulations thereunder, which allocation is attached hereto as
Schedule 2.2.  Each Party agrees (i) that the Allocated Values, as adjusted
pursuant to the foregoing, shall be used by Seller and Buyer as the basis for
reporting asset values and other items for purposes of all federal, state and
local Tax Returns, including without limitation Internal Revenue Service
Form 8594 and (ii) that neither they nor their affiliates will take a contrary
position with such Allocated Values in notices to a Governmental Entity, in
audit or other proceedings with respect to Taxes, in notices to preferential
purchaser right holders, or in other documents or notices relating to the
transactions contemplated by this Agreement.
 
ARTICLE 3
BUYER’S INSPECTION
 
3.1  On-Site Inspection.  Seller hereby consents to Buyer conducting, prior to
Closing,  upon advance notice to Seller, and at Buyer's sole risk and expense,
on-site inspections, including but not limited to an ASTM Phase One
Environmental Assessment and, if necessary as determined in Buyer’s sole
discretion, an ASTM Phase Two Environmental Assessment (an ASTM Phase One or
Phase Two Environmental Assessment is hereafter referred to as an “Environmental
Assessment”) of the Assets, including, but not limited to, sampling and analysis
of soil, air, surface water, groundwater, and waste materials.  In connection
with any Environmental Assessment, Buyer agrees not to interfere with the normal
operation of the Assets.  If Buyer or its agents prepares an Environmental
Assessment, Buyer will furnish a copy thereof to Seller upon Seller’s request.
 
3
 
 

--------------------------------------------------------------------------------

 
ARTICLE 4
TITLE MATTERS
 
4.1  Seller’s Right to Cure.  Prior to Closing and for a period of six (6)
months thereafter, Seller use reasonable good faith efforts to assist Buyer in
curing, removing or discharging any taxes, liens, encumbrances, lis pendens,
adverse claims and title defects that create an impairment of the use and
enjoyment of, or loss of interest or value in the Assets, provided, however,
that Seller shall not be obligated to pay any consideration or waive or release
any right or privilege in providing such assistance.
 
4.2  Preferential Purchase Rights and Consents.  Except as set forth on
Schedule 4.2, to the actual knowledge of Seller there are no preferential
purchase rights, rights of first refusal or similar third party rights
(“Preferential Rights”), or required third party consents to assign, except
those consents which are customarily obtained post-Closing (“Consents”),
affecting the Assets.
 
(a)  Consents.  Seller shall use commercially reasonable efforts to procure any
Consents necessary to transfer the Assets to Buyer prior to Closing; provided,
however, that Seller shall not be obligated to pay any consideration or waive or
release any right or privilege in order to obtain any such Consent.  Any Assets
that are subject to a Consent that is denied in writing prior to Closing shall
be excluded from the Assets conveyed by Seller to Buyer at Closing, without any
reduction to the Purchase Price with respect thereto.  Notwithstanding the
existence of an outstanding Consent with respect to any Asset at Closing, at
Buyer’s election such Asset shall be included in the Assets conveyed by Seller
to Buyer pursuant to this Agreement at Closing, without any reduction to the
Purchase Price with respect thereto; provided, however, that, if, as of Closing,
Seller has not obtained any Consent with respect to any Asset that contains
language to the effect that the transfer of the Asset without such Consent would
be void or cause the termination of such Asset (any such Consent, a “Required
Consent”), then, such Asset shall not be included in the Assets conveyed by
Seller to Buyer pursuant to this Agreement at Closing.
 
(1)  If Buyer elects to include any Asset subject to an outstanding Consent in
the Assets conveyed by Seller to Buyer at Closing, Seller shall use commercially
reasonable efforts after Closing to assist Buyer in procuring the outstanding
Consent pertaining to such Asset; provided, however, that Seller shall not be
obligated to pay any consideration or waive or release any right or privilege in
order to obtain any such Consent.  If after Closing, any Consent applicable to
any Asset that was conveyed to Buyer at Closing is denied in writing, then Buyer
shall re-assign such Asset to Seller pursuant to an assignment in substantially
the same form as Exhibit F. 
 
(2)  With respect to any Asset that is subject to a Required Consent that is
obtained after Closing, then, within five (5) business days of such date, Seller
shall assign such Asset to Buyer pursuant to an assignment in substantially the
same form as Exhibit F.
 
4
 
 

--------------------------------------------------------------------------------

 
(b)  Preferential Rights.  Seller shall use commercially reasonable efforts to
give the notices required in connection with the Preferential Rights and to
obtain a waiver of all such Preferential Rights prior to Closing; provided,
however, that Seller shall not be obligated to pay any consideration or waive or
release any right or privilege in order to obtain a waiver of any Preferential
Right.  Any Assets that are subject to a Preferential Right that is properly
exercised prior to Closing shall be excluded from the Assets conveyed by Seller
to Buyer at Closing, without any reduction to the Purchase Price with respect
thereto.  If a Preferential Right is not waived in writing by the holder of the
Preferential Right prior to Closing, and the time period for the exercise of
such Preferential Right has not expired prior to Closing, at Buyer’s election
the Asset subject to such Preferential Right shall be included in the Assets
conveyed by Seller to Buyer pursuant to this Agreement at Closing, without any
reduction to the Purchase Price with respect thereto.
 
(1)  If Buyer elects to include any Asset subject to an outstanding Preferential
Right in the Assets conveyed by Seller to Buyer at Closing, Seller shall use
commercially reasonable efforts after Closing to assist Buyer in obtaining a
waiver of the outstanding Preferential Right pertaining to such Asset; provided,
however, that Seller shall not be obligated to pay any consideration or waive or
release any right or privilege in order to obtain any such Preferential
Right.  If after Closing, any Preferential Right applicable to any Asset that
was conveyed to Buyer at Closing is properly exercised, then the consideration
paid to exercise the preferential right shall be paid to Buyer and Buyer shall
assign the Assets affected by such Preferential Right to the holder of such
right pursuant to an assignment in substantially the same form as Exhibit F. 
 
(2)  In the event a Preferential Right not listed on Schedule 4.2 is properly
exercised prior to Closing, Buyer in its sole discretion, shall have the right
to terminate this Agreement.
 
ARTICLE 5
ENVIRONMENTAL MATTERS
 
5.1  Definitions.  For the purposes of the Agreement, the following terms shall
have the following meanings:
 
“Condition” means any circumstance, status or defect that requires Remediation
to comply with Environmental Laws.
 
“Environmental Defect” means a Condition in, on, under or relating to a
particular Asset (including, without limitation, air, land, soil, surface and
subsurface strata, surface water, groundwater, or sediments) that causes a
particular Asset to be in violation of an Environmental Law and the costs of
Remediation of the Asset exceeds USD $50,000 per Condition.
 
5
 
 

--------------------------------------------------------------------------------

 
“Environmental Law” or “Environmental Laws” shall mean shall mean any federal,
tribal, state, local or foreign law (including common law), statute, rule,
regulation, requirement, ordinance and any writ, decree, bond, authorization,
approval, license, permit, registration, binding criteria, standard, consent
decree, settlement agreement, judgment, order, directive or binding policy
issued by or entered into with a Governmental Entity pertaining or relating
to:  (a) pollution or pollution control, including, without limitation, storm
water; (b) protection of human health from exposure to Hazardous Materials or
protection of the environment; (c) employee safety in the workplace; or (d) the
management, presence, use, generation, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Hazardous
Materials.  “Environmental Laws” shall include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601 et seq., the Solid Waste Disposal Act (as amended by the Resource
Conservation and Recovery Act), 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C.
§§ 300f-300, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq.,
the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., the Endangered Species Act, and the
regulations and orders respectively promulgated thereunder, each as amended, or
any equivalent or analogous state or local statutes, laws or ordinances, any
regulation promulgated thereunder and any amendments thereto.
 
“Governmental Entity” means any national, state, local, native or tribal
government or any subdivision, agency, court, commission, department, board,
bureau, regulatory authority or other division or instrumentality thereof.
 
“Hazardous Materials” shall mean, without limitation, any waste, substance,
product, or other material (whether solid, liquid, gas or mixed), which is or
becomes identified, listed, published, or defined as a hazardous substance,
hazardous waste, hazardous material, toxic substance, radioactive material, oil,
or petroleum waste, or which is otherwise regulated or restricted under any
Environmental Law.
 
 “Remediation” or “Remediate” means investigation, assessment, characterization,
delineation, monitoring, sampling, analysis, removal action, remedial action,
response action, corrective action, mitigation, treatment or cleanup of
Hazardous Materials or other similar actions as required by any applicable
Environmental Laws from soil, land surface, groundwater, sediment, surface
water, or subsurface strata or otherwise for the general protection of human
health and the environment.
 
5.2  Environmental Defect Notice.  Buyer shall give Seller written notice of any
Environmental Defects (“Environmental Defect Notice”) no later than five (5)
days before Closing.  As a condition precedent to the effectiveness of such
notice, an Environmental Defect Notice must (i) name the affected Buyer’s Asset
and (ii) name the condition in, on, under or relating to the Buyer’s Asset that
causes the Environmental Defect.
 
6
 
 

--------------------------------------------------------------------------------

 
5.3  Environmental Defect Remedies.  With respect to each Environmental Defect
timely asserted by Buyer, Buyer may, at its sole discretion, elect, on or before
two (2) days prior to Closing, to (1) terminate this Agreement upon written
notice to Seller no later than 5:00 p.m. on the day before the scheduled
Closing; provided however that Buyer, at its sole discretion, may elect to waive
all or any portion of any Environmental Defect, in which event this Agreement
shall remain in full force and effect; or (2) reach an agreement with Seller
pursuant to which Seller agrees Remediate the Environmental Defect.
 
5.4  Environmental Liabilities and Obligations.
 
(a)  Seller’s Environmental Liabilities.  Upon Closing, Seller agrees to retain
and pay, perform, fulfill and discharge all claims, cost, expenses, liabilities
and obligations accruing or relating to and release Buyer, its stockholders,
directors, officers, employees, agents and representatives, and their respective
successors and assigns (but no other third parties) from all Losses (as defined
below) (including any civil fines, penalties, costs of Remediation and expenses
for the modification, repair or replacement of facilities on the Lands) brought
or assessed by any and all persons, including any Governmental Entity, as a
result of any personal injury, illness or death, any damage to, destruction or
loss of property, and any damage to natural resources (including soil, air,
surface water or groundwater) to the extent any of the foregoing directly or
indirectly is caused by or otherwise involves any environmental condition of the
Assets created or attributable to periods of time prior to the Effective Time,
including, but not limited to, the presence, disposal or release of any
Hazardous Material of any kind in, on or under the Assets (collectively,
“Seller’s Environmental Liabilities”).  Without limiting the generality of the
forgoing, any issue identified in an Environmental Assessment conducted by Buyer
under Section 3.1 shall be a Seller’s Environmental Liability.
 
(b)      Buyer’s Environmental Liabilities.  Upon Closing, Buyer agrees to
assume and pay, perform, fulfill and discharge all claims, costs, expenses,
liabilities and obligations accruing or relating to and release Seller, its
stockholders, directors, officers, employees, agents and representatives, and
their respective successors and assigns (but no other third parties) from all
losses (including any civil fines, penalties, costs of assessment, clean-up,
removal and Remediation, and expenses for the modification, repair or
replacement of facilities on the Lands) brought or assessed by any and all
persons, including any Governmental Entity, as a result of any personal injury,
illness or death, any damage to, destruction or loss of property, and any damage
to natural resources (including soil, air, surface water or groundwater) to the
extent any of the foregoing directly or indirectly is caused by or otherwise
involves any environmental condition of the Assets created or attributable to
periods of time on or after the Effective Time, including, but not limited to,
the presence, disposal or release of any Hazardous Material of any kind in, on
or under the Assets or the Lands (collectively, “Buyer’s Environmental
Liabilities”).
 
ARTICLE 6
SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller makes the following representations and warranties as of the Effective
Time and as of Closing:
 
6.1  Status.  Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Colorado and is qualified to carry
on its business in the States of Colorado and Wyoming, and such other
jurisdictions as may be necessary.
 
 
7
 
 

--------------------------------------------------------------------------------

 
6.2  Power.  Seller has all requisite power and authority to carry on its
business as presently conducted.  The execution and delivery of this Agreement
does not, and the fulfillment of and compliance with the terms and conditions
hereof will not, as of Closing, violate, or be in conflict with, any material
provision of Seller’s governing documents, or any material provision of any
agreement or instrument to which Seller is a party or by which it is bound, or,
to Seller’s knowledge, any judgment, decree, order, statute, rule or regulation
applicable to Seller.
 
6.3  Authorization and Enforceability.  This Agreement constitutes Seller’s
legal, valid and binding obligation, enforceable in accordance with its terms,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and other laws for the protection of creditors, as well as to general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
 
6.4  No Liens.  To Seller’s actual knowledge, except as provided on Schedule
6.4, the Assets will be conveyed to Buyer at Closing free and clear of all
liens, encumbrances and adverse claims created by, through or under Seller.
 
6.5  Liability for Brokers’ Fees.  Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.
 
6.6  No Bankruptcy.  The Purchase Price and terms and conditions of this
Agreement constitute reasonably equivalent value in exchange for the Assets and
Seller is not transferring the Assets with any intent to hinder, delay or
defraud any entity to which Seller is indebted.  There are no bankruptcy
proceedings pending, being contemplated by or, to Seller’s knowledge, threatened
against Seller.
 
6.7  Litigation.  Except as provided on Schedule 6.7, to Seller’s actual
knowledge there are no actions, suits or proceedings pending or threatened, nor
has the Seller become aware of facts or circumstances which are likely to result
in the institution of a claim or action against the Seller or any of the Assets
in the future, in any court or by or before any federal, state, municipal or
other Governmental Entity that would materially adversely affect Seller or the
Assets or impair Seller’s ability to consummate the transactions contemplated by
this Agreement, or to retain the liabilities to be retained by Seller under this
Agreement; nor is Seller in default under any order, writ, injunction, or decree
of any court or federal, state, municipal or other Governmental Entity.
 
8
 
 

--------------------------------------------------------------------------------

 
6.8  Material Agreements.  To Seller’s actual knowledge, except for the Leases
and Surface Contracts, Exhibit C is a list of all agreements that are material
to the ownership and operation of the Assets (the “Material Agreements”) to
which Seller or an affiliate of Seller is a party, including without limitation,
(a) any agreement or contract for the sale, exchange, or other disposition of
Hydrocarbons produced from or attributable to Seller's interest in the Assets or
for the purchase, processing or transportation of any Hydrocarbons, in each case
that is not cancelable without penalty or other payment on not more than ninety
(90) days prior written notice; (b) any agreement of or binding upon Seller to
sell, lease, farmout, or otherwise dispose of any interest in any of the Assets
after the Effective Time; (b) any tax partnership agreement of or binding upon
Seller affecting any of the Assets; (d) any agreement which creates any area of
mutual interest or similar provision with respect to the acquisition by Seller
or its assigns of any interest in any oil and gas leases, lands, or assets, or
contains any restrictions on the ability of Seller or its assigns to compete
with any other individual or entity; (e) any joint operating agreements, unit
operating agreements or similar agreements pertaining to the Assets; and (f) any
agreement (other than Leases, joint operating agreements, unit operating
agreements and similar agreements) that could reasonably be expected to result
in aggregate payments by Seller with respect to the Assets in excess of Twenty
Five Thousand Dollars (USD $25,000) during the current or any subsequent year or
any could reasonably be expected to result in aggregate revenues to Seller with
respect to the Assets in excess of Twenty Five Thousand Dollars (USD $25,000)
during the current or any subsequent year.  Except as set forth on Schedule 6.8,
to Seller's actual knowledge Seller is not (and to Seller's actual knowledge, no
other Person is) in material default (or with the giving of notice or the lapse
of time or both, would not be in default) under any Material Agreement.  Prior
to execution of this Agreement, Seller has provided or made available to Buyer,
true, correct and complete copies of the Material Agreements.  To Seller’s
actual knowledge, the Material Agreements are in full force and effect in
accordance with their terms, and valid and binding obligations of Seller, and to
Seller’s actual knowledge, each of the other parties thereto, and enforceable in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditor’s rights
generally and by equitable principles.
 
6.9  Audits.  To Seller’s actual knowledge, there are no audits currently being
conducted by Seller of the joint account under any operating agreements nor are
there any audits of Seller currently underway, or to Seller’s knowledge,
imminent.
 
6.10  Judgments.  To Seller’s actual knowledge, there are no unsatisfied
judgments or injunctions issued by a court of competent jurisdiction or other
Governmental Entity outstanding against Seller.
 
6.11  Compliance with Law.  To Seller’s actual knowledge, the Assets have been
operated in material compliance with all applicable federal, state and local
laws, rules, regulations and orders.  Except as set forth in Schedule 6.11,
Seller has not received any written notice of a material violation of any
statute, law, ordinance, regulation, rule or order of any foreign, federal,
state or local Governmental Entity, or any judgment, decree or order of any
court, applicable to the Assets which would, in the aggregate, have a material
adverse effect on the Assets.
 
6.12  Lease Status/Rentals/Royalties.  To Seller’s actual knowledge, all
conditions necessary to keep each Lease in full force and effect in accordance
with its terms and all obligations under the Leases have been fully performed,
including the proper and timely payment of all royalties, delay rentals, shut-in
rentals and other payments due under the Leases.  Except as set forth on
Schedule 6.12, to Seller’s actual knowledge, there are currently pending no
requests or demands for payments, adjustments of payments or performance
pursuant to obligations under the Leases, and Seller has not received a written
notice of default with respect to the payment or calculation of rentals or
royalties.
 
9
 
 

--------------------------------------------------------------------------------

 
6.13  Hedging.  To Seller’s actual knowledge, Seller has not (i) sold forward
any Hydrocarbons, (ii) received any material advance, “take-or-pay” or other
similar payments under production sales contracts that entitle the purchasers to
“make up” or otherwise receive deliveries of Hydrocarbons without paying at such
time the contract price therefor or (iii) taken or received any material amount
of Hydrocarbons under any gas balancing agreements or any similar arrangements
not accounted for in a purchase price adjustment that permit any person
thereafter to receive any portion of the interest of Seller to “balance” any
disproportionate allocation of Hydrocarbons.  Except as set forth on Schedule
6.13, to Seller’s knowledge, no Hydrocarbons attributable to the Assets are
subject to a sales contract (other than contracts terminable on no more than
thirty (30) days’ notice) and no person has any call upon, option to purchase or
similar rights with respect to the production from the Assets, and Seller is not
bound by futures, hedge, swap, collar, put, call, floor, cap, option or other
contracts that are intended to benefit from, relate to or reduce or eliminate
the risk of fluctuations in the price of commodities, including Hydrocarbons,
securities, foreign exchange rates or interest rates.
 
6.14  Gas Imbalances.  To Seller’s actual knowledge, there are not any gas
imbalances (i) which are with gatherers, processors, or transporters, (ii) which
are associated with the Assets, and (iii) where Seller has received a quantity
of gas prior to the Effective Time, for which Buyer will have a duty after the
Effective Time to deliver an equivalent quantity of gas or pay a sum of
money.  There also are not any gas imbalances relating either to production from
or at the wellhead between co-tenants or working interest owners in a well,
unit, or field which are associated with the Assets where Seller has received
any quantity of gas prior to the Effective Time for which Buyer will have a duty
after the Effective Time to deliver an equivalent quantity of gas or pay a sum
of money.
 
6.15  Wells and Plugging Obligations.  To Seller’s actual knowledge, Exhibit B
contains a complete and accurate list and description of all Wells located on
the Leases and Lands or lands pooled or unitized therewith.  To Seller’s actual
knowledge, except as set forth on Schedule 6.15, there are no wells located on
the Leases and Lands or lands pooled or unitized therewith that are currently
obligated by law or contract to be plugged and abandoned and all wells that have
been plugged and abandoned have been plugged and abandoned in compliance with
all applicable requirements of regulatory authority having jurisdiction.
 
6.16  Accuracy of the Records.  To Seller’s actual knowledge, all of the Records
are files, or copies thereof, that Seller has used in the ordinary course of
operating and owning the Assets; the Records do not contain any intentionally
untrue statements of material fact; and Seller has made, or prior to Closing
will make, all Records available to Buyer.
 
10
 
 

--------------------------------------------------------------------------------

 
6.17  Tax Partnership.  Except as set forth in Schedule 6.17, to Seller’s
knowledge no portions of the Assets are currently owned by any entity or group
that (a) is deemed to be a partnership within the meaning of Section 761 of the
Internal Revenue Code of 1986 (the “Code”) and (b) is not excluded from the
application of Subchapter K of Chapter 1 of Title A of the Code by reason of the
election described in Code Section 761(a).
 
6.18  Production Taxes.  To Seller’s actual knowledge, except as set forth in
Schedule 6.18, Seller has not received a written notice from any taxing
authority that Production Taxes on the Assets due and payable prior to the date
hereof have not been fully and properly paid.
 
6.19  Slater Dome Gathering LLLP.  The Acquired Partnership is duly qualified to
transact business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of its
activities makes such qualifications necessary.  The Acquired Partnership has
the limited partnership power and authority to own or lease and operate its
assets and to carry on its business in the manner that it was conducted
immediately prior to the date of this Agreement.  Except as otherwise provided
in this Agreement, the execution, delivery, and performance of this Agreement by
Seller do not and will not violate or conflict with, result in a breach of, or
require notice or consent under, any provision of the Acquired Partnership
Agreement governing the Acquired Partnership and any notice, consent or right of
first refusal triggered by the transactions contemplated hereby has been given,
obtained or otherwise complied with in full prior to the date hereof.  Schedule
6.19 sets forth (i) all the authorized partnership interests in the Acquired
Partnership and (ii) the number of partnership interests that are issued and
outstanding, together with the holder thereof.  To Seller’s knowledge, all the
outstanding partnership interests have been duly authorized and validly issued
and are fully paid and were not issued in violation of any preemptive or
subscription rights.  To Seller’s knowledge, there are no options, calls,
warrants or convertible or exchangeable securities, or conversion, preemptive,
subscription or other rights, or agreements, arrangements or commitments, in any
such case, obligating or which may obligate the Acquired Partnership to issue,
sell, purchase, return or redeem any partnership interests or securities
convertible into or exchangeable for any partnership interests.  To Seller’s
actual knowledge, Seller directly owns all the outstanding partnership interests
in the Acquired Partnership indicated on Schedule 6.19, free and clear of all
liens.  There are no voting trusts, partner agreements, proxies or other rights
or agreements in effect with respect to the voting, transfer or distribution
rights of the partnership interests.  In acquiring its partnership interests in
the Acquired Partnership, Seller, the Acquired Partnership and the Person from
whom Seller acquired the partnership interests complied in full with all notice,
consent or right of first refusal requirements contained in the Acquired
Partnership Agreement in connection with such transaction.
 
6.20  Environmental Representation and Warranty.  To Seller’s actual knowledge
(i) the Assets have been operated in material compliance with all Environmental
Laws, (ii) Seller has not received a written notice of a material violation of
an Environmental Law with respect to the Assets, and (iii) Seller has Remediated
any non-material violations for which it has received notice.
 
11
 
 

--------------------------------------------------------------------------------

 
6.21  Purchase Entirely for Own Account.  The Purchase Shares to be acquired by
Seller will be acquired for investment for the Seller’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Seller further represents
that it does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person with respect to the Purchase Shares (other than the Liquidity Provider).
 
6.22  Restricted Securities.  Seller understands that the Purchase Shares have
not been, and will not be, registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”).  Seller understands that the Purchase Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Seller must hold the Purchase Shares
indefinitely unless they are registered with the U.S. Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  Seller acknowledges
that Emerald Australia has no obligation to register or qualify the Purchase
Shares for resale in the United States.  Seller further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Purchase Shares, and on requirements relating
to Emerald Australia which are outside of Seller’s control, and which Emerald
Australia may not be able to satisfy.  Notwithstanding anything to the contrary
contained in this Section 6.22, the Parties hereto acknowledge that as a
material condition precedent to this agreement the Purchase Shares are to be,
upon issuance to Seller, unencumbered and unrestricted from resale on or through
the Australian Securities Exchange (“ASX”) (assuming that the requirements set
forth in the proviso to Section 6.24 are satisfied) and Buyer shall provide, at
Closing, the  opinion letter from the law offices of Hardy Bowen in West Perth,
Australia, dated April 18, 2011, as brought current as of the date of Closing,
confirming this fact.
 
6.23  Disclosure of Information.  Seller acknowledges that Buyer made available
to Seller information containing certain descriptions of Emerald Australia, its
business, its financial statements and other matters that should be considered
when evaluating a possible investment in Emerald Australia.  Seller acknowledges
that it has been furnished all information regarding Emerald Australia which
Seller has requested and that it has been afforded the opportunity to ask
questions of and receive answers from officers and other representatives of
Emerald Australia about Emerald Australia and concerning the terms and
conditions of the offering and any additional information which such Investor
has requested.
 
6.24  Legends.  Seller understands that the Purchase Shares (whether in
certificated or book-entry form) will bear the following legend:
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF,
THE HOLDER AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THE SECURITY
EVIDENCED HEREBY, EXCEPT (A) TO THE ISSUER OR A SUBSIDIARY THEREOF; (B) TO
PERSONS OTHER THAN U.S. PERSONS OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT; (C) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 ADOPTED UNDER THE SECURITIES ACT OR ANOTHER
AVAILABLE EXEMPTION UNDER THE SECURITIES ACT (IF AVAILABLE); OR (D) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND (3) AGREES
THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY, FURNISH TO THE ISSUER OR
ISSUER’S COUNSEL SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY
BE REQUIRED BY THE ISSUER TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS ‘‘UNITED STATES’’
AND ‘‘U.S. PERSON’’ HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.
 
12
 
 

--------------------------------------------------------------------------------

 
provided, that if Purchase Shares are being sold outside the United States in
accordance with Rule 904 of Regulation S of the Securities Act (“Regulation S”)
and in compliance with applicable local laws and regulations, and provided that
Emerald Australia is a “foreign issuer” within the meaning of Regulation S at
the time of such sale, the legend may be removed by providing a declaration to
Emerald Australia to the effect set forth in Exhibit E hereto (or as Emerald
Australia may prescribe from time to time) together with such other
documentation that Emerald Australia or its transfer agent may prescribe
including, but not limited to, an opinion of counsel or other evidence of
exemption, in either case reasonably satisfactory to Emerald Australia and such
transfer agent to the effect that the sale of the Purchase Shares is being made
in compliance with Rule 904 of Regulation S; and provided further, that, if any
such securities are being sold within the United States in compliance with the
exemption from registration under Rule 144 of the Securities Act and in
compliance with applicable state laws and regulations, the legend may be removed
by delivery to Emerald Australia and its transfer agent of an opinion of
counsel, of recognized standing in form and substance satisfactory to Emerald
Australia and its transfer agent, to the effect that such legend is no longer
required under applicable requirements of the Securities Act or state securities
laws.
 
6.25  Accredited Investor; Sophistication.  Seller is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities
Act.  Seller (i) is knowledgeable and experienced with respect to the financial,
tax and business aspects of the ownership of the Purchase Shares and of the
business of Emerald Australia and is capable of evaluating the risks and merits
of acquiring the Purchase Shares and, in making a decision to proceed with this
investment, has not relied upon any representations, warranties or agreements,
other than those set forth in this Agreement, and (ii) can bear the economic
risk of an investment in Emerald Australia for an indefinite period of time, and
can afford to suffer the complete loss thereof.  Seller understands that Emerald
Australia is relying on Seller with respect to the accuracy of this
representation.  Seller has evaluated the risks involved in investing in the
Purchase Shares and has determined that the Purchase Shares are a suitable
investment for Seller.  Specifically, the aggregate amount of the investments
Seller has in, and Seller’s commitments to, all similar investments that are
illiquid is reasonable in relation to Seller’s net worth, both before and after
the acquisition of the Purchase Shares pursuant to this Agreement.
 
6.26  No Recommendation.  Seller acknowledges that no foreign, federal or state
authority has made a finding or determination as to the fairness for investment
of the Purchase Shares and no foreign, federal or state authority has
recommended or endorsed or will recommend or endorse the sale of Purchase Shares
hereunder.
 
ARTICLE 7
BUYER’S AND EMERALD AUSTRALIA’S REPRESENTATIONS AND WARRANTIES
 
Buyer and Emerald Australia make the following representations and warranties as
of the Effective Time and as of Closing:
 
7.1  Organization and Standing.  Buyer is a Colorado limited liability company
duly organized, validly existing and in good standing under the laws of
Colorado.
 
13
 
 

--------------------------------------------------------------------------------

 
7.2  Power.  Buyer has all requisite power and authority to carry on its
business as presently conducted.  The execution and delivery of this Agreement
does not, and the fulfillment of and compliance with the terms and conditions
hereof will not, as of Closing, violate, or be in conflict with, any material
provision of Buyer’s governing documents, or any material provision of any
agreement or instrument to which Buyer is a party or by which it is bound, or,
to the Buyer’s knowledge, any judgment, decree, order, statute, rule or
regulation applicable to Buyer.
 
7.3  Authorization and Enforceability.  This Agreement constitutes Buyer’s
legal, valid and binding obligation, enforceable in accordance with its terms,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and other laws for the protection of creditors, as well as to general
principles of equity, regardless whether such enforceability is considered in a
proceeding in equity or at law.
 
7.4  Liability for Brokers’ Fees.  Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.
 
7.5  Litigation.  There is no action, suit, proceeding, claim or investigation
by any person, entity, administrative agency or governmental body pending or, to
Buyer’s knowledge, threatened against it before any governmental authority that
impedes or is likely to impede its ability to consummate the transactions
contemplated by this Agreement and to assume the liabilities to be assumed by it
under this Agreement.
 
7.6  Financial Resources.  Buyer has the financial resources available to close
the transaction contemplated by this Agreement without financing that is subject
to any material contingency.
 
7.7  Buyer’s Evaluation.
 
(a)  Review.  Buyer is experienced and knowledgeable in the oil and gas business
and is aware of its risks.  Buyer has been afforded the opportunity to examine
the Records and materials made available to it by Seller in Seller’s offices
with respect to the Assets.  Buyer acknowledges that Seller has not made any
representations or warranties as to the Records except as otherwise provided in
this Agreement and that Buyer may not rely on any of Seller’s estimates with
respect to reserves, the value of the Assets, projections as to future events or
other internal analyses or forward looking statements.
 
(b)  Independent Evaluation. In entering into this Agreement, Buyer acknowledges
and affirms that it has relied and will rely solely on the terms of this
Agreement and upon its independent analysis, evaluation and investigation of,
and judgment with respect to, the business, economic, legal, tax or other
consequences of this transaction, including without limitation, its own estimate
and appraisal of the extent and value of the Hydrocarbon reserves of the Assets.
 
7.8  Purchase Shares are Unencumbered and Free Trading in Australia. The
Purchase Shares will (a) be validly issued as fully paid ordinary shares of
Emerald Australia; (b) be unencumbered by Emerald Australia and (c) not be
subject to restrictions on transfer under Australian law.  All necessary
corporate action has been taken by Emerald Australia to authorize the issue of
the Purchase Shares.
 
14
 
 

--------------------------------------------------------------------------------

 
ARTICLE 8
COVENANTS AND AGREEMENTS
 
8.1  Covenants and Agreements of Seller.  Seller covenants and agrees with Buyer
as follows:
 
(a)  Operations Prior to Closing.  Except as otherwise consented to in writing
by Buyer or provided in this Agreement, from the date of execution hereof to
Closing, Seller will use reasonable efforts to cause the Assets to be operated
in a good and workmanlike manner consistent with past practices.  From the date
of execution of this Agreement to Closing, Seller shall cause to be paid its
proportionate shares of all costs and expenses incurred in connection with such
operations and Seller will notify Buyer of ongoing activities and major capital
expenditures in excess of USD $25,000.00 per activity conducted on the Assets
and shall consult with Buyer regarding all such matters and operations involving
such expenditures.
 
(b)  Restriction on Operations.  Unless Seller obtains the prior written consent
of Buyer to act otherwise, Seller will use good-faith efforts within the
constraints of the applicable operating agreements and other applicable
agreements not to (i) abandon any part of the Assets (ii) approve any operations
on the Assets anticipated in any instance to cost the owner of the Assets more
than USD $25,000.00 per activity (excepting emergency operations required under
presently existing contractual obligations, ongoing commitments under existing
AFEs and operations undertaken to avoid a monetary penalty or forfeiture
provision of any applicable agreement or order all of which shall be deemed to
be approved, provided Seller immediately notifies Buyer of any emergency
operation or operation to avoid monetary penalty or forfeiture excepted herein),
(iii) convey or dispose of any part of the Assets (other than replacement of
equipment or sale of Hydrocarbons produced from the Assets in the regular course
of business), (iv) enter into any farmout, farmin or other contract affecting
the Assets, (v) consent to letting lapse any insurance now in force with respect
to the Assets, or (vi) materially modify or terminate any contract material to
the operation of the Assets.
 
(c)  Marketing.  Unless Seller obtains the prior written consent of Buyer to act
otherwise, Seller will not alter any existing marketing contracts currently in
existence, or enter into any new marketing contracts or agreements providing for
the sale of Hydrocarbons for a term in excess of one month.
 
(d)  Status.  Seller shall maintain its entity status through Closing and Seller
shall use all reasonable efforts to assure that as of Closing, Seller will not
be under any material legal or contractual restriction that would prohibit or
delay the timely consummation of the transactions contemplated hereby.
 
(e)  Notices of Claims.  Seller shall promptly notify Buyer, if, between the
date of execution of this Agreement and Closing, Seller receives written notice
of any claim, suit, action or other proceeding, any violation, any material
default under any Material Agreement or Lease, or any other event that would
have a material adverse impact upon any Asset.
 
15
 
 

--------------------------------------------------------------------------------

 
(f)  Compliance with Laws.  During the period from the date of execution of this
Agreement to Closing, Seller shall use reasonable efforts to cause the Assets to
be operated in compliance in all material respects with all applicable statutes,
ordinances, rules, regulations and orders, including Environmental Laws.
 
(g)  Defense of Existing Claims.  Until Closing, Seller agrees to take all
necessary actions to protect and maximize the value of the Assets, including but
not limited to, continuing to vigorously defend its rights and pursue all
available remedies with regard to the Existing Claims.
 
8.2  Covenants and Agreements of Buyer.  Buyer covenants and agrees with Seller
as follows:
 
(a)  Status.  Buyer shall use all reasonable efforts to assure that as of
Closing it will not be under any material legal or contractual restriction that
would prohibit or delay the timely consummation of the transaction contemplated
hereby.
 
(b)  Put Option Deed.   As additional consideration, the Buyer has arranged for
a broker registered pursuant to the laws and regulations of Australia
("Grantor"), together with the Guarantors, to enter into a Put Option Deed, a
copy of which is attached hereto as Exhibit G.  Nothing in this Put Option Deed
shall obligate Seller to sell the Purchase Shares to the Liquidity Providers or
prevent Seller from selling the Purchase Shares on the ASX or in one or more
private transactions to one or more third parties (subject to compliance with
applicable securities laws, including the Securities Act).
 
8.3  Covenants and Agreements of the Parties.
 
(a)  Confidentiality and Non-Competition.  The Parties acknowledge that they are
bound by and this Agreement is negotiated and entered into subject to that
certain Confidentiality and Non-Competition Agreement dated November 29, 2010
and that certain Confidentiality Agreement dated November 29, 2010 (the
“Confidentiality Agreements”).  The Confidentiality Agreements shall terminate
upon Closing.
 
(b)  Notice of Breach and Opportunity to Cure.  If Buyer or Seller develops
information prior to Closing that leads either Party to believe that the other
Party has breached a representation or warranty under this Agreement, the
non-breaching Party shall inform the alleged breaching Party in writing of such
potential breach as soon as possible, but in any event, at or prior to
Closing.  The alleged breaching Party shall then have two (2) business days to
cure.  Notwithstanding the foregoing, this Section 8.3(b) shall not apply to a
breach of the Parties’ obligations at Closing and shall not operate to delay
Closing.
 
(c)  Publicity.  Neither Buyer or Seller nor any of their respective affiliates
or representatives shall, either before or after Closing, issue or cause the
publication of any press release or other announcement with respect to the
transactions contemplated by this Agreement without the prior consultation of
the other Party, except as may be required by applicable Law, and each Party
shall use its reasonable efforts to provide copies of such release or other
announcement to the other Party hereto, and give due consideration to such
comments as each such other Party may have, prior to such release or other
announcement.
 
16
 
 

--------------------------------------------------------------------------------

 
(d)  Casualty Loss.  Prior to Closing, if a portion of the Assets is destroyed
by fire or other casualty or if a portion of the Assets is taken or threatened
to be taken in condemnation or under the right of eminent domain (“Casualty
Loss”), Buyer shall not be obligated to purchase such Asset.  If Buyer declines
to purchase such Asset, the Purchase Price shall be reduced by the Allocated
Value of such Asset.  If Buyer elects to purchase such Asset, the Purchase Price
shall be reduced by the estimated cost to repair such Asset (with equipment of
similar utility), less all insurance proceeds which shall be payable to Buyer,
up to the Allocated Value thereof (the reduction being the “Net Casualty
Loss”).  Seller, at its sole option, may elect to cure such Casualty Loss and,
in such event, Seller shall be entitled to all insurance proceeds.  If Seller
elects to cure such Casualty Loss, Seller may replace any personal property that
is the subject of a Casualty Loss with equipment of similar grade and utility,
or replace any real property with real property of similar nature and kind if
such property is acceptable to Buyer in its sole discretion.  If Seller elects
to cure the Casualty Loss, Buyer shall purchase the affected Asset at Closing
for the Allocated Value thereof.
 
ARTICLE 9
TAX MATTERS
 
9.1  Definitions.  For the purposes of this Agreement, the following term shall
have the following meaning:
 
(a)  “Production Taxes” shall mean all ad valorem, property, production, excise,
net proceeds, severance, windfall profit and all other taxes and similar
obligations assessed against the Assets or based upon or measured by the
ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes.
 
9.2  Tax Reports and Returns.  For tax periods in which the Effective Time
occurs, Seller agrees to immediately forward to Buyer copies of any tax reports
and returns received by Seller after Closing and provide Buyer with any
information Seller has that is necessary for Buyer to file any required tax
reports and returns related to the Assets.  Buyer agrees to file all tax returns
and reports applicable to the Assets that Buyer is required to file after
Closing and, subject to the provisions of Section 9.2, to pay all required
Production Taxes payable with respect to the Assets.
 
ARTICLE 10
CONDITIONS PRECEDENT TO CLOSING
 
10.1  Seller’s Conditions.  The obligations of Seller at Closing are subject, at
the option of Seller, to the satisfaction or waiver at or prior to Closing of
the following conditions precedent:
 
(a)  All representations and warranties of Buyer contained in this Agreement are
true in all material respects at and as of Closing in accordance with its terms
as if such representations and warranties were remade at and as of Closing, and
Buyer has performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Buyer or jointly by Buyer and Seller
at or prior to Closing in all material respects; and
 
17
 
 

--------------------------------------------------------------------------------

 
(b)  No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the purchase and sale contemplated by this Agreement and
that remains in effect at Closing.
 
10.2  Buyer’s Conditions.  The obligations of Buyer at Closing are subject, at
the option of Buyer, to the satisfaction or waiver at or prior to Closing of the
following conditions precedent:
 
(a)  All representations and warranties of Seller contained in this Agreement
are true in all material respects at and as of Closing in accordance with its
terms as if such representations were remade at and as of Closing and Seller has
performed and satisfied all covenants and agreements required by this Agreement
to be performed and satisfied by Seller or jointly by Buyer or Seller at or
prior to Closing in all material respects;
 
(b)  No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the purchase and sale contemplated by this Agreement and
that remains in effect at the time of Closing; and
 
(c)  Buyer has not given notification of termination of this agreement pursuant
to Sections 4.2(b)(2) or 5.3.
 
ARTICLE 11
RIGHT OF TERMINATION
 
11.1  Termination.  This Agreement may be terminated in accordance with the
following provisions:
 
(a)  by mutual consent of Seller and Buyer;
 
(b)  by Seller, if the Closing has not occurred by 1:00 p.m. Mountain Time on
April 30, 2011 and the conditions set forth in Section 10.2 have been satisfied
or are capable of satisfaction at such time; provided that the failure of Seller
to fulfill any obligation under this Agreement shall not have been the cause of
the failure of the Closing to occur by April 30, 2011;
 
(c)  by Buyer, if the Closing has not occurred by 1:00 p.m. Mountain Time on
April 30, 2011 and the conditions set forth in Section 10.1 have been satisfied
or are capable of satisfaction at such time; provided that the failure of Buyer
to fulfill any obligation under this Agreement shall not have been the cause of
the failure of the Closing to occur by April 30, 2011; or
 
(d)  by Buyer, pursuant to Section 4.5(b) or 5.3.
 
If Buyer or Seller terminates this Agreement pursuant to this Section 11.1 and
asserts that a breach of this Agreement has occurred, the notice of termination
shall include a statement describing the nature of the alleged breach together
with supporting documentation.
 
 
18
 
 

--------------------------------------------------------------------------------

 
11.2  Liabilities Upon Termination.
 
(a)  Buyer’s Default.  If Closing does not occur because Buyer wrongfully fails
to tender performance at Closing or otherwise materially breaches this Agreement
prior to Closing, and if Seller is not in material default under this Agreement
and is ready, willing and able to close, Seller shall retain all of its legal
and equitable remedies for Buyer’s breach of this Agreement including, without
limitation, specific performance.  Buyer’s failure to close shall not be
considered wrongful if (i) Buyer’s conditions under Section 10.2 are not
satisfied through no fault of Buyer and are not waived, or (ii) Buyer has
terminated this Agreement as of right under Section 11.1(d).
 
(b)  Seller’s Default.  If Closing does not occur because Seller wrongfully
fails to tender performance at Closing or otherwise materially breaches this
Agreement prior to Closing, and if Buyer is not in material default under this
Agreement and is ready, willing and able to Close, Escrow Agent shall promptly
release to Buyer all of the Purchase Price held in Escrow and Buyer shall retain
all of its legal and equitable remedies for Seller’s breach of this Agreement
including, without limitation, specific performance.  Seller’s failure to close
shall not be considered wrongful if Seller’s conditions under Section 10.1 are
not satisfied through no fault of Seller and are not waived.
 
(c)  Other Termination.  If Seller and Buyer mutually agree to terminate this
Agreement pursuant to Section 11.1(a), then Escrow Agent shall promptly release
to Buyer all of the Purchase Price held in Escrow and each Party shall release
the other Party from any and all liability for termination of this Agreement.
 
ARTICLE 12
CLOSING
 
12.1  Closing.  Subject to the satisfaction of the conditions precedent
contained in Article 10, the “Closing” of the transactions contemplated hereby
shall be held on April 30, 2011 or such earlier date as the Parties may agree.
 
12.2  Closing Obligations.  At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:
 
(a)  Assignment and Conveyance.  Seller and Buyer shall execute, acknowledge and
deliver to Buyer (i) an Assignment, Bill of Sale and Conveyance of Assets
effective as of the Effective Time substantially in the form of Exhibit F; and
(ii) such other assignments, bills of sale, or deeds necessary to transfer the
Assets to Buyer including without limitation federal and state forms of
assignment;
 
(b)  Release of Escrow.  Escrow Agent shall release to Seller the lesser of (i)
the Escrow, or (ii) the USD value of the Cash Component at Closing, as
determined pursuant to Section 2.1.  In the event the USD value of the Cash
Component at Closing, as determined pursuant to Section 2.1, is more than USD
$10,000,000, Buyer shall pay the amount by which the USD value of the Cash
Component at Closing exceeds USD $10,000,000 to Seller in immediately available
funds according to the wire instructions provided by Seller.
 
19
 
 

--------------------------------------------------------------------------------

 
(c)  Purchase Shares.  On behalf of Buyer, Emerald Australia shall issue the
Purchase Shares to Seller, into the account designated by Seller;
 
(d)  Letters-in-Lieu of Transfer.  Seller shall execute, acknowledge and deliver
transfer orders or letters in lieu thereof notifying all purchasers of
production of the change in ownership of the Assets and directing all purchases
of production to make payment to Buyer of proceeds attributable to production
from the Assets for periods after the Effective Time;
 
(e)  Non-Foreign Status.  Seller shall execute and deliver to Buyer an affidavit
of non-foreign status and no requirement for withholding under Section 1445 of
the Code; and
 
(f)  Possession.  Seller shall deliver to Buyer possession of the Assets.
 
ARTICLE 13
POST-CLOSING OBLIGATIONS
 
13.1  Opinion Letter.  Emerald Australia shall deliver to Seller the current
legal opinion letter from the law offices of Hardy Bowen, as described in
Section 6.22.
 
13.2  Records.  Seller shall make the Records available for pick up by Buyer at
Closing to the extent possible, but in any event, within five (5) days after
Closing.  Seller may retain copies of the Records and Seller shall have the
right to review and copy the Records during standard business hours upon
reasonable notice for so long as Buyer retains the Records.  Buyer agrees that
the Records will be maintained in compliance with all applicable laws governing
document retention.
 
13.3  Further Assurances.  From time to time after Closing, Seller and Buyer
shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement, including assurances that Seller and Buyer are financially
capable of performing any indemnification required hereunder.  Without limiting
the generality of the foregoing, if after Closing the Parties discover any oil
and gas lease or other leasehold interest covering lands located in Routt and
Moffat Counties, Colorado, and Carbon and Sweetwater Counties, Wyoming that is
not listed on Exhibit A (a “Discovered Lease”), Seller and Buyer shall promptly
execute an assignment, in substantially the same form of Exhibit F, conveying
the Discovered Lease to Buyer effective as of the Effective Time, and shall
execute such other assignments, bills of sale, or deeds necessary to transfer
the Discovered Lease to Buyer including without limitation federal and state
forms of assignment.
 
13.4  Defense of Existing Claims.  After Closing, Seller shall provide all
reasonable assistance to Buyer in defending Buyer’s rights and pursuing all
available remedies with regard to the Existing Claims.
 
13.5  Tax Returns for Acquired Partnership.  Seller shall cause the 2009 and
2010 partnership tax returns for the Acquired Partnership for to be filed within
thirty (30) days after Closing.
 
20
 
 

--------------------------------------------------------------------------------

 
ARTICLE 14
ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION; DISCLAIMERS
 
14.1  Buyer’s Assumption of Liabilities and Obligations.  Notwithstanding
anything to the contrary, upon Closing, and except for Retained Liabilities,
Buyer shall assume and pay, perform, fulfill and discharge all claims, costs,
contractual obligations, expenses, liabilities and obligations including
litigation liabilities, known and unknown, including the payment of expenses and
fees related to the litigation liabilities and lawsuits associated in any way
with any of the Assets (“Obligations”) accruing, arising from or relating to the
Assets before and after the Effective Time including, without limitation:
(a) the owning, developing, exploring, operating or maintaining the Assets or
the producing, transporting and marketing of Hydrocarbons from the Assets,
relating to periods before and after the Effective Time including, without
limitation, the payment of Property Expenses, the obligation to plug and abandon
all wells located on the Lands and reclaim all well sites located on the Lands
regardless of when the obligations arose, the make-up and balancing obligations
for overproduction of gas from the Wells, all liability for royalty and
overriding royalty payments and Taxes made with respect to Assets, and (b) the
Buyer’s Environmental Liabilities (collectively, the “Assumed Liabilities”).
 
14.2  Seller’s Retention of Liabilities and Obligations.  Upon Closing, Seller
shall retain and pay all Obligations relating to Seller’s Environmental
Liabilities (collectively, the “Retained Liabilities”).
 
14.3  Indemnification.
 
(a)  “Losses” shall mean any actual losses, costs, expenses (including court
costs, reasonable fees and expenses of attorneys, technical experts and expert
witnesses and the cost of investigation), liabilities, damages, demands, suits,
claims, and sanctions of every kind and character (including civil fines)
arising from, related to or reasonably incident to matters indemnified against;
excluding however any special, consequential, punitive or exemplary damages,
diminution of value of an Asset (or Buyer’s Asset as the case may be), loss of
profits incurred by a Party hereto or Loss incurred as a result of the
indemnified Party indemnifying a third party.
 
(b)  After Closing, Buyer and Seller shall indemnify each other as follows:
 
(1)  Seller’s Indemnification of Buyer.  Seller assumes all risk, liability,
obligation and Losses in connection with, and shall defend, indemnify, and save
and hold harmless Buyer, its officers, directors, employees and agents, from and
against all Losses which arise directly or indirectly from or in connection with
(i) the Retained Liabilities, (ii) any matter for which Seller has agreed to
indemnify Buyer under this Agreement and (iii) any breach by Seller of any of
Seller’s representations, warranties or covenants hereunder.
 
(2)  Buyer’s Indemnification of Seller.  Buyer assumes all risk, liability,
obligation and Losses in connection with, and shall defend, indemnify, and save
and hold harmless Seller, its officers, directors, employees and agents, from
and against all Losses which arise directly or indirectly from or in connection
with (i) the Assumed Liabilities, (ii) any matter for which Buyer has agreed to
indemnify Seller under this Agreement and (iii) any breach by Buyer of any of
Buyer’s representations, warranties or covenants hereunder.
 
21
 
 

--------------------------------------------------------------------------------

 
14.4  Procedure.  The indemnifications contained in Section 14.4 shall be
implemented as follows:
 
(a)  Claim Notice.   The Party seeking indemnification under the terms of this
Agreement (“Indemnified Party”) shall submit a written notice (“Claim Notice”)
to the other Party (“Indemnifying Party”) which, to be effective must
state:  (i) the amount of each payment claimed by an Indemnified Party to be
owing, (ii) the basis for such claim, with supporting documentation, and (iii) a
list identifying to the extent reasonably possible each separate item of Loss
for which payment is so claimed.  The amount claimed shall be paid by the
Indemnifying Party to the extent required herein within thirty (30) days after
receipt of the Claim Notice, or after the amount of such payment has been
finally established, whichever last occurs.
 
(b)  Information.   Within sixty (60) days after the Indemnified Party receives
notice of a claim or legal action that may result in a Loss for which
indemnification may be sought under this Article 14 (a “Claim”), the Indemnified
Party shall give written notice of such Claim to the Indemnifying Party.  If the
Indemnifying Party or its counsel so requests, the Indemnified Party shall
furnish the Indemnifying Party with copies of all pleadings and other
information with respect to such Claim.  At the election of the Indemnifying
Party made within sixty (60) days after receipt of such notice, the Indemnified
Party shall permit the Indemnifying Party to assume control of such Claim (to
the extent only that such Claim, legal action or other matter relates to a Loss
for which the Indemnifying Party is liable), including the determination of all
appropriate actions, the negotiation of settlements on behalf of the Indemnified
Party, and the conduct of litigation through attorneys of the Indemnifying
Party’s choice; provided, however, that no such settlement can result in any
liability or cost to the Indemnified Party for which it is entitled to be
indemnified hereunder without its consent.  If the Indemnifying Party elects to
assume control, (i) any expense incurred by the Indemnified Party thereafter for
investigation or defense of the matter shall be borne by the Indemnifying Party,
and (ii) the Indemnified Party shall give all reasonable information and
assistance, other than pecuniary, that the Indemnifying Party shall deem
necessary to the proper defense of such Claim, legal action, or other
matter.  In the absence of such an election, the Indemnified Party will use its
best efforts to defend, at the Indemnifying Party’s expense, any claim, legal
action or other matter to which such other Party’s indemnification under this
Article 14 applies until the Indemnifying Party assumes such defense, and, if
the Indemnifying Party fails to assume such defense within the time period
provided above, settle the same in the Indemnified Party’s reasonable discretion
at the Indemnifying Party’s expense with the Indemnifying Party’s consent which
shall not be unreasonably withheld.  If such a Claim requires immediate action,
both the Indemnified Party and the Indemnifying Party will cooperate in good
faith to take appropriate action so as not to jeopardize defense of such Claim
or either Party’s position with respect to such Claim.
 
(c)  Dispute.  If the existence of a valid Claim or amount to be paid by an
Indemnifying Party is in dispute, the Parties agree to submit determination of
the existence of a valid Claim or the amount to be paid pursuant to the Claim
Notice to binding arbitration pursuant to the provisions of Section 15.13.
 
22
 
 

--------------------------------------------------------------------------------

 
14.5  No Insurance; Subrogation.  The indemnifications provided in this
Article 14 shall not be construed as a form of insurance.  Buyer and Seller
hereby waive for themselves, their successors or assigns, including, without
limitation, any insurers, any rights to subrogation for Losses for which each of
them is respectively liable or against which each respectively indemnifies the
other, and, if required by applicable policies, Buyer and Seller shall obtain
waiver of such subrogation from its respective insurers.
 
14.6  Reservation as to Non-Parties.  Nothing herein is intended to limit or
otherwise waive any recourse Buyer or Seller may have against any non-party for
any obligations or liabilities that may be incurred with respect to the Assets.
 
14.7  Disclaimers.
 
(a)  EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE VI ABOVE, AND SELLER’S SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENT
DOCUMENTS, THE PROPERTIES ARE BEING CONVEYED BY SELLER TO BUYER WITHOUT WARRANTY
OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, AND THE
PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND RELEASE ANY EXPRESS WARRANTY OF
MERCHANTABILITY, CONDITION OR SAFETY AND ANY EXPRESSED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE; AND BUYER ACCEPTS THE PROPERTIES, “AS IS, WHERE IS, WITH ALL
FAULTS, WITHOUT RECOURSE.” ALL DESCRIPTIONS OF THE WELLS, EQUIPMENT, FACILITIES,
PERSONAL PROPERTY, FIXTURES AND STRUCTURES HERETOFORE OR HEREAFTER FURNISHED TO
BUYER BY SELLER HAVE BEEN AND SHALL BE FURNISHED SOLELY FOR BUYER'S CONVENIENCE,
AND HAVE NOT CONSTITUTED AND SHALL NOT CONSTITUTE A REPRESENTATION OR WARRANTY
OF ANY KIND BY SELLER. SELLER SHALL HAVE NO LIABILITY TO BUYER FOR ANY CLAIMS,
LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR INDIRECTLY,
INCIDENTALLY OR CONSEQUENTIALLY, BY SUCH WELLS, EQUIPMENT, FACILITIES, PERSONAL
PROPERTY, FIXTURES AND STRUCTURES, BY ANY INADEQUACY THEREOF OR THEREWITH,
ARISING IN STRICT LIABILITY OR OTHERWISE, OR IN ANY WAY ARISING OUT OF BUYER'S
PURCHASE THEREOF. BUYER EXPRESSLY WAIVES THE WARRANTY OF FITNESS AND THE
WARRANTY AGAINST VICES AND DEFECTS, WHETHER APPARENT OR LATENT, IMPOSED BY ANY
APPLICABLE STATE OR FEDERAL LAW. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT,
TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS
AGREEMENT ARE “CONSPICUOUS” FOR THE PURPOSES OF SUCH APPLICABLE LAW.
 
23
 
 

--------------------------------------------------------------------------------

 
(b)  SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES ANY IMPLIED OR EXPRESS
WARRANTY AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO THE ACCURACY OF ANY
OF THE INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES
OR THE VALUE OF THE PROPERTIES BASED THEREON OR THE CONDITION OR STATE OF REPAIR
OF ANY OF THE PROPERTIES; THIS DISCLAIMER AND DENIAL OF WARRANTY ALSO EXTENDS TO
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER AND
SELLER ARE OR WILL BE ENTITLED TO RECEIVE FROM PRODUCTION OF OIL, GAS OR OTHER
SUBSTANCES FROM THE PROPERTIES, IT BEING ACKNOWLEDGED, AGREED AND EXPRESSLY
UNDERSTOOD THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH BUYER HAS
RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF BUYER.
BUYER ALSO STIPULATES, ACKNOWLEDGES AND AGREES THAT RESERVE REPORTS ARE ONLY
ESTIMATES OF PROJECTED FUTURE OIL AND/OR GAS VOLUMES, FUTURE FINDING COSTS AND
FUTURE OIL AND/ GAS SALES PRICES, ALL OF WHICH FACTORS ARE INHERENTLY IMPOSSIBLE
TO PREDICT ACCURATELY EVEN WITH ALL AVAILABLE DATA AND INFORMATION.
 
ARTICLE 15
MISCELLANEOUS
 
15.1  Schedules.  The Schedules to in this Agreement are hereby incorporated in
this Agreement by reference and constitute a part of this Agreement.
 
15.2  Expenses.  Except as otherwise specifically provided, all fees, costs and
expenses incurred by Buyer or Seller in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.
 
15.3  Notices.  All notices and communications required or permitted under this
Agreement shall be in writing and addressed as set forth below.  Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if sent by facsimile or electronic transmission, when received,
(iii) if mailed, ten (10) business days after mailing, certified mail, return
receipt requested, or (iv) if sent by courier, ten (10) business day after
sending.  All notices shall be addressed as follows:
 
 
If to Seller:

 
 
New Frontier Energy, Inc.

 
1801 Broadway, Suite 920

 
Denver, Colorado  80202

 
Attn:  Samyak Veera

 
Telephone:  (303)730-9994

 
Fax:  (815) 301-2619

 
Email:  samyak@nfei.us


24

 
 

--------------------------------------------------------------------------------

 


 
If to Buyer:



 
c/o Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attn:  Greg Danielson
Telephone:  (303) 892-9400
Fax:  (303) 893-1379
Email:  greg.danielson@dgslaw.com



 
With a copy to:

 
 
Emerald GRB LLC
12 Parliament Place
West Perth, Western Australia  6005
Attn:  President
Telephone:  +61-8-9482-0510
Fax:  +61-8-9482-0505

 
Email:  mkrzus@emeraldoilandgas.com

 
Any Party may, by written notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.
 
15.4  Amendments.  Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.
 
15.5  Headings.  The headings of the Articles and Sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.
 
15.6  Counterparts/Fax Signatures.  This Agreement may be executed by Buyer and
Seller in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.  Fax or scanned copies of signatures transmitted electronically in
.pdf format shall be considered binding.
 
15.7  References.  References made in this Agreement, including use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals or entities.  As used in this Agreement,
“person” shall mean any natural person, corporation, partnership, trust, limited
liability company, court, agency, government, board, commission, estate or other
entity or authority.
 
15.8  Governing Law.  This Agreement and the transactions contemplated hereby
and any arbitration or dispute resolution conducted pursuant hereto shall be
construed in accordance with, and governed by, the laws of the State of
Colorado.
 
15.9  Entire Agreement.  This Agreement constitutes the entire understanding
among the Parties, their respective partners, members, trustees, shareholders,
officers, directors and employees with respect to the subject matter hereof,
superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter, including without limitation,
that certain Memorandum of Understanding between New Frontier Energy, Inc. and
Emerald Oil & Gas NL dated February 16, 2011.
 
25
 
 

--------------------------------------------------------------------------------

 
15.10  Binding Effect.  This Agreement shall be binding upon, and shall inure to
the benefit of, the Parties hereto, and their respective successors and assigns.
 
15.11  Survival of Warranties, Representations and Covenants.  All
representations and warranties contained in the Agreement shall survive Closing
and continue with respect to claims made before two (2) years following Closing
(the “Survival Period”).  Except as otherwise provided herein, the covenants,
indemnities and agreements contained in the Agreement shall survive Closing and
continue in accordance with their respective terms.
 
15.12  No Third-Party Beneficiaries.  This Agreement is intended only to benefit
the Parties hereto and their respective permitted successors and assigns.
 
15.13  Arbitration.  Except as otherwise provided in this Agreement, the
following provisions shall apply to any arbitrations conducted pursuant to this
Agreement:
 
(a)  Within ten (10) days after written demand by either Party for arbitration,
each Party shall appoint one arbitrator.  The two arbitrators so appointed shall
then appoint a third arbitrator.  If either Party shall fail to appoint an
arbitrator within the time stated, or if the two arbitrators so appointed fail
within ten (10) days after the appointment of the second of them to agree on a
third arbitrator, the arbitrator or arbitrators necessary to complete a panel of
three (3) arbitrators shall be appointed pursuant to the commercial arbitration
rules specified by the AAA.  None of the arbitrators shall have any interest in
either of the Parties or any affiliated or associated companies of the Parties.
 
(b)  The arbitration proceeding shall be governed by Colorado law and shall be
conducted in accordance with the Commercial Arbitration Rules of the AAA with
discovery to be conducted in accordance with the Federal Rules of Civil
Procedure, and with any disputes over the scope of discovery to be determined by
the arbitrators.
 
(c)  The arbitration proceeding shall be held in Denver, Colorado and a hearing
shall be held no later than sixty (60) days after submission of the matter to
arbitration, and a written decision shall be rendered by the arbitrators within
thirty (30) days of the hearing.
 
(d)  At the hearing, the Parties shall present such evidence and witnesses as
they may choose, with or without counsel.  Adherence to formal rules of evidence
shall not be required but the arbitration panel shall consider any evidence and
testimony that it determines to be relevant, in accordance with procedures that
it determines to be appropriate.
 
(e)  Any award entered in the arbitration shall be made by a written opinion
stating the reasons and basis for the award made and may include an award of
reasonable costs and attorney’s fees if the arbitrator panel so determines.
 
26
 
 

--------------------------------------------------------------------------------

 
(f)  The costs incurred in employing the arbitrators, including the arbitrators’
retention of any independent qualified experts, shall be borne 50% by the Seller
and 50% by Buyer.
 
(g)  The arbitrator’s award may be filed in any court of competent jurisdiction
and may be enforced by any Party as a final judgment of such court.
 


[signature page to follow]
 
 
 
 
 
 
27
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed by the Parties effective as of
the Effective Time.
 

  NEW FRONTIER ENERGY, INC.          
 
By:
/s/ Tristan R. Farel       Tristan R. Farel       Chief Financial Officer      
   

 
 

 
EMERALD GRB LLC
         
 
By:
EMERALD OIL AND GAS USA HOLDINGS INC., ITS SOLE MEMBER      
 
/s/ Michael Krzus
      Michael Krzus       President          

 
 

 
EMERALD OIL AND GAS NL
         
 
By:
/s/ Michael Krzus
      Michael Krzus      
Chief Executive Officer
         

 
 
 
28